CRIST, Judge.
Appeal from a decree of dissolution in which wife challenges both the award of *388custody of the parties’ four-year-old son to husband, and the characterization and valuation of property owned by the parties during the marriage. We affirm.
Shortly after the parties separated, wife moved in with another man, with whom she had been having an illicit relationship. She lived with him until the dissolution hearing and the evidence showed this relationship would continue after the divorce. On this appeal, wife mainly contends the trial court placed too much emphasis upon this adulterous relationship in awarding custody of the child to husband, and in the characterization and valuation of property.
Examination of the record and the briefs does not show the parties or the court placed an undue emphasis upon wife’s conduct. Her continued immorality was properly considered, placed in the balance and weighed by the trial court. Section 452.-330.1(4) RSMo (Supp.1984); R v. R, 685 S.W.2d 598, 602 (Mo.App.1985). She was found wanting. We cannot say the trial court failed to properly weigh and consider the other statutory factors in considering the issue. Sections 452.330 & 452.375, RSMo (Supp.1984). See R v. D, 667 S.W.2d 41, 42-3 (Mo.App.1984); and Walker v. Walker, 631 S.W.2d 68, 70-71 (Mo.App.1982).
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).
DOWD, P.J., and CRANDALL, J., concur.